Citation Nr: 0017961	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-36 762	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
psychoneurosis, conversion hysteria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1942 to October 1944.  

2.	On May 25, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, that the veteran died on 
April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



